Citation Nr: 0723725	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-40 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In this decision the RO denied 
service connection for bilateral hearing loss and tinnitus.  
In February 2007, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript from that 
hearing has been incorporated into the record.  In September 
2006, the RO granted the veteran's claim of entitlement to 
service connection for tinnitus.  


FINDING OF FACT

The veteran's bilateral hearing loss became manifest many 
years after service and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
the veteran's active duty service, nor may sensorineural 
hearing loss be presumed to have been incurred in or 
aggravated during such service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal, the appellant was provided with initial notice of the 
VCAA in December 2004, which was prior to the February 2005 
adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2004 letter, as well as a January 2006 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that these letters implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the service connection claim on 
appeal, the Board finds that the appellant is not prejudiced 
by a decision at this time since this claim is being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  Moreover, the 
veteran was provided with the disability rating and effective 
date elements in a March 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining private and VA medical records identified by the 
appellant.  In addition, the appellant was afforded a VA 
examination during the pendency of this appeal.  He was also 
provided with the opportunity to attend and did so attend a 
Board hearing in February 2007.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service personnel records show that his 
military occupational specialties were that of a 
refrigeration specialist and Inf. Indirect Fire Commander.  
His principal duties also included light truck driver and 
personnel carrier driver.  He was awarded the Marksman (rifle 
M-1) badge and the Expert (carbine) badge.  

The veteran's service medical records show normal hearing at 
service entry in May 1963.  His recorded hearing was 15/15 
for the spoken voice.  In May 1964, the veteran was treated 
for complaints of light pain in both ears.  Findings revealed 
white crust in both tympanic membranes.  The veteran had 
normal hearing at his separation examination in March 1965.  
Puretone hearing thresholds at 500, 1000, 2000, 4000 and 8000 
Hertz were 10, 0, 10, 10 and 15 decibels in the right ear, 
and 0, -5, -5, -5 and -10 decibels in the left ear, 
respectively.  A March 1964 Report of Medical History notes 
that the veteran had an ear infection with draining in both 
ears at age 15 with no sequelae and no operations.  

Private medical records from Akin Medical Center show that 
the veteran was seen on numerous occasions for ear problems 
from December 1993 through January 2005, including recurrent 
ear infections and complaints of decreased hearing.  A 
December 1993 record shows that the veteran was a new patient 
and had been referred by a private doctor for complaints of 
ear problems, to include muffled hearing.  This record 
contains the veteran's report of having an inner ear 
infection about two weeks earlier that just kind of 
"lingered on".  He said he had just finished taking 
antibiotics.  The veteran was assessed as having otitis 
externa acute, conductive hearing loss middle ear, and mixed 
sensorineural loss conductive.  An April 1999 record reflects 
the veteran's complaints of draining in his ears off and on 
since September 1998.  It also reflects a history of exposure 
to loud sirens for 30 years while in the fire department.  
His hearing was noted to be down in the high pitches, 
sometimes worse than others.  An operative record in April 
2000 shows that the veteran underwent tympanomastoid with 
type II tympanoplasty.  His postoperative diagnosis was 
chronic mastoiditis with ossicular discontinuity.  
Postoperative records from April 2000 through January 2005 
show that the veteran continued to have ear problems, 
including decreased hearing.  His diagnoses included mixed 
conductive/sensorineural hearing loss.   

In the veteran's notice of disagreement received in March 
2005, the veteran said that his hearing loss was due to the 
time he served in Korea.  He said that he was "decorated" 
for marksman M-1 rifle and expert (carbine) and had to have 
fired rifles a lot to receive those awards.  He also said 
that like other children he had ear trouble when he was 
younger, but nothing serious.  He complained that his ears 
had been irritated in service when he was on the rifle range 
firing weapons and he was exposed to noise from a loud 
explosion that went off in a nearby bunker.  

On file is a November 2005 letter from Daniel P. Akin, M.D., 
stating that the veteran's neurosensory hearing loss 
"apparently started while he was in the armed services."  
He noted that he had seen the veteran off and on since 1999 
and reported that the veteran had had surgery for conductive 
hearing loss and evidence of cholesteatoma.  He said the 
veteran's nerve loss was related to several factors that 
included his exposure to loud noises while in the armed 
services.  He said that, "therefore, I consider [the 
veteran's] nerve loss probably 50% related to his armed 
service in relationship to the loud noise."

The veteran reported during a VA audiological examination in 
June 2006 that in many situations speech did not sound clear 
and it was difficult to understand.  He also reported that 
arms practice during basic training exposed him to high-
intensity hearing noise without the use of hearing 
protection.  He said that in the reserves he had been 
assigned to mortar artillery without hearing protection.  He 
added that following service he had worked for a short time 
in heating and air-conditioning and retired from the 
occupation of hospital security.  

On the authorized audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
60
105
LEFT
30
35
40
55
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.

The examiner diagnosed the veteran as having moderate to 
profound sensorineural hearing loss in the right ear with 
apparent conductive component at 2000 Hertz, and mild to 
profound sensorineural hearing loss in the left ear with 
apparent conductive component at 4000 Hertz.  The examiner 
opined that the veteran's hearing impairment was not the 
result of military activity.  He explained that the veteran's 
hearing was clinically normal at the time of his separation 
from service.

During a Board hearing in February 2007, the veteran 
testified that in service he was exposed to weapon firing 
during basic training and he drove a personal carrier with a 
mortar on it that he fired inside and outside of the vehicle.  
He said he did not wear ear protection in service.  He stated 
that after service he worked in heating and air conditioning 
between 1965 and 1975 with minimal noise exposure, and went 
into fire service in 1968, but had hearing protection at that 
time.  He reported that he was diagnosed as having hearing 
loss several years after service, around the early 1970s.  He 
said that the diagnosis was made at the Akin Medical Center.  
He denied receiving treatment for hearing loss at a facility 
other than Akin Medical Center and VA medical center.  He 
also noted that the private doctor who provided an opinion 
relating the veteran's hearing loss to acoustic trauma in 
service did not have any medical records to review, to 
include his service medical records.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In 
addition, the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
The results of a VA hearing test in October 2006 reveal 
auditory thresholds of greater than 40 decibels for most of 
the relevant frequencies in each ear.  However, the record 
provides no indication of hearing loss during service or for 
many years after discharge. Although the veteran was treated 
for complaints of ear pain in service in May 1964, his 
hearing was found to be clinically normal at his separation 
examination in March 1965.  

The record is devoid of any evidence of treatment or 
complaints of hearing loss until 1993, which was over 25 
years after the veteran's discharge from service.  He was 
diagnosed in December 1993 as having mixed sensorineural 
hearing loss conductive.  Private medical records from 1993 
through January 2005 show that the veteran was treated for 
numerous recurrent ear infections that eventually required a 
tympanomastoid with type II tympanoplasty.  

As far as the etiology of his hearing impairment, a private 
physician, Daniel P. Akin, M.D., opined in August 1993 that 
the veteran's neurosensory hearing loss "apparently" 
started while he was in the armed services and that his 
"nerve loss" was related to several factors, including his 
exposure to loud noises while in service.  However, as the 
veteran acknowledged during the February 2007 hearing, Dr. 
Akin did not have the benefit of reviewing the veteran's 
claims file prior to rendering his opinion.  Thus, his 
opinion is of reduced probative value.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  This is particularly so when 
considering that his opinion was based on the false 
assumption that the veteran's neurosensory hearing loss 
"apparently" stated while he was in service, an assumption 
which is not borne out by his service medical records.  As 
indicated above, the veteran made no complaints of hearing 
loss during service and had normal hearing at his separation 
examination in March 1965.  Moreover, Dr. Akin did not have 
the benefit of considering relevant postservice evidence of 
noise exposure.  In this regard, an April 1999 VA outpatient 
record indicates that the veteran had been employed for as 
long as 30 years in the fire department and had postservice 
exposure to sirens.  

The Board finds that greater weight is to be accorded to the 
findings of the June 2006 VA examination report.  In contrast 
to Dr. Akin's opinion, the VA examiner's opinion is based on 
his review of the veteran's service medical records in 
addition to his examination of the veteran.  Based on such 
review and examination, the examiner concluded that the 
veteran's hearing impairment found on examination was not the 
result of military activity.  He explained that at the time 
of the veteran's separation from active duty, his hearing was 
clinically normal.  See Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board again notes that there is an over 25 year lapse in 
time between the veteran's active service and the first 
reports and diagnoses of bilateral hearing impairment.  This 
too weighs against the veteran's claim.  The Board may, and 
will, consider in its assessment of service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his hearing loss is the result 
of noise exposure in service.  However, while the veteran as 
a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

In consideration of the probative VA examination report, the 
length of time following service prior to a recorded 
diagnosis of hearing impairment, and the absence of evidence 
of hearing loss at service separation, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss. Consequently, the benefit-of-the-doubt rule 
does not apply and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


